DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2012/0104923) in view of Cur et al. (US 2013/0257257) and Voute et al. (US 2003/0080126).
	Per claim 1, Cur teaches a vacuum adiabatic body comprising: a first plate (i.e. 110 of Jung) defining at least one portion of a first side of a wall adjacent to a first space having a first temperature; a second plate (i.e. 120 of Jung) defining at least one portion 
	Regarding the exhaust port, Cur teaches a refrigerator including an exhaust port (i.e. 82 of Cur) through which a gas in a vacuum space is ejected for allowing a desired amount of gas to be extracted from the vacuum space (i.e. paragraph 0039 of Cur).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an exhaust port through which a gas in a vacuum space is ejected, as taught by Cur in the invention of Jung, in order to advantageously allow a desired amount of gas to be extracted from the vacuum space (i.e. paragraph 0039 of Cur).
	Regarding “a component” being mounted on the peripheral frame, it is old and well known to mount components on to frames.  For example, Voute teaches a cooling system structure wherein a component (“label”, para. 0080) is mounted on a frame (15) 
	Per claim 8, Jung, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Cur teaches wherein the third space is a vacuum space (i.e. 130 of Jung) that extends up to an edge portion of the vacuum adiabatic body (i.e. to clarify, the third space is a three dimensional space and thus extends in three dimensions, thus the third space extends to an edge port of the vacuum adiabatic body).
Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2012/0104923) in view of Cur et al. (US 2013/0257257), Sanders et al. (US 8,943,770), and Voute et al. (US 2003/0080126).
	Per claim 16, Jung teaches a refrigerator comprising: a main body (i.e. see figure 1 of Jung) provided with an internal space to accommodate storage goods; and 
a door (i.e. 4 of Jung) provided to open and close the main body from an external space, wherein, in order to supply a refrigerant into the internal space, the refrigerator includes: a compressor (i.e. inherent) that compresses the refrigerant; a condenser (i.e. inherent) that condenses the compressed refrigerant; an expander (i.e. inherent) that expands the condensed refrigerant; and an evaporator (i.e. inherent) that evaporates the expanded refrigerant to take heat, wherein at least one of the main body or the door includes a vacuum adiabatic body, wherein the vacuum adiabatic body includes: a first 
	Regarding the exhaust port, Cur teaches a refrigerator including an exhaust port (i.e. 82 of Cur) through which a gas in a vacuum space is ejected for allowing a desired amount of gas to be extracted from the vacuum space (i.e. paragraph 0039 of Cur).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an exhaust port through which a gas in a vacuum 
	Regarding the resin material, Sanders teaches an insulated panel for a refrigerator cabinet including a peripheral frame (i.e. 9.042 of Sanders) made of a resin material (i.e. “polymeric member”, column 6, line 7 of Sanders) for attaching a first and second wall of an insulated wall together (i.e. column 2, lines 28-30 of Sanders). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a peripheral frame made of a resin material, as taught by Sanders in the combined teachings, in order to advantageously for attaching a first and second wall of an insulated wall together (i.e. column 2, lines 28-30 of Sanders), thereby inhibiting thermal loss from inside a refrigerator.
	Regarding “a component” being mounted on the peripheral frame, it is old and well known to mount components on to frames.  For example, Voute teaches a cooling system structure wherein a component (“label”, para. 0080) is mounted on a frame (15) for tracking the structure (para. 0080).   Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide have a component mounted on the peripheral frame, as taught by Voute in the combined teachings, in order to advantageously track the structures (para. 0080). 
Allowable Subject Matter
Claims 2-7, 9, and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
	In regards to the applicants argument on page 10 that the side frame of Jung does not “form” the vacuum space; the examiner respectfully disagrees.  The third space in the vacuum state is “formed” by the components that make up the vacuum adiabatic body and the side frame of Jung is a component of the vacuum adiabatic body.  Further, as shown in figure 6 the side frame does contact the third space (i.e. the space between 110 and 120).  Thus the side frame does contact the third space so as to form the third space in the vacuum state.  Therefore the argument is not persuasive and the rejection remains.
	Applicant’s remaining arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763